IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20513
                         Summary Calendar



DWAYNE ALLEN ROE,

                                           Plaintiff-Appellant,

versus

JESS HOWELL; SPARKMAN, Lt.; HIENZE, Cpl;
MARK HOFFA; JERRY MICHNA,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-1524
                        - - - - - - - - - -
                            May 18, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Dwayne Allen Roe, Texas prisoner #683943, appeals from the

dismissal of his civil rights complaint for failure to state a

claim and from the denial of his motion for a default judgment.

The appellees move for leave to file a response to Roe’s reply

brief; their motion is DENIED.   Roe moves for leave to reply to

the appellees’ proposed response to his reply brief; Roe’s motion

is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-20513
                                -2-

     Roe contends that the appellees deprived him of his right of

access to the courts; that the appellees were not entitled to

qualified immunity; that Wharton County, Texas, is liable for

pursuing a policy of denying library access; that the district

court erred by dismissing his complaint with prejudice; and that

the district court erred by denying his motion for default

judgment.   Regarding his access-to-the-courts and default-

judgment contentions, we have reviewed the record and the briefs

of the parties and we find no reversible error.   Accordingly, we

affirm the judgment regarding those contentions for essentially

the reasons relied upon by the district court.    Roe v. Howell,

No. H-95-1524 (S.D. Tex. May 3, 1996); Roe v. Howell, No. H-95-

1524 (S.D. Tex. Feb. 7, 1996).

     Because Roe’s access-to-the-courts claim is unavailing, we

do not consider Roe’s contentions regarding qualified immunity or

county liability.   Because Roe has pleaded his best case and has

failed to state a claim, the district court did not err by

dismissing his complaint with prejudice.   Jacquez v. Procunier,

801 F.2d 789, 793 (5th Cir. 1986).

     Roe contends for the first time in his reply brief that he

should be allowed to pursue his claims against the appellees in

their individual capacities.   We will not consider Roe’s

contention.   United States v. Hoster, 988 F.2d 1374, 1383 (5th

Cir. 1993).

     AFFIRMED.